Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 7, and 9 are objected to because of the following informalities:  in claim 4, line 1, “polehedral” should be replaced with --polyhedral--. In claim 7, line 1, “polehedral” should be replaced with --polyhedral--. In claim 9, line 2, “polehedral” should be replaced with --polyhedral--.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 15-19 of U.S. Patent No. 10,803,661. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,803,661 encompasses all the limitations of the pending claims.
With respect to claim 1, U.S. Patent No. 10,803,661 discloses:
Pending claim 1
U.S. Patent No. 10,803,661 claim 1
A method for mesh modeling, comprising:
A method, implemented by one or more data processors forming part of at least one computing device, for refining a polyhedra mesh including a number of cells representing a portion of a physical object, the method comprising:

identifying, by at least one data processor, a plurality of polyhedral cells within a polyhedra mesh; extracting, by the at least one data processor, for the particular polyhedral cell, a plurality of parent faces having a plurality of parent face edges
generating, by the at least one data processor, a plurality of non-overlapping child faces for the parent face,
generating, by the at least one data processor, a plurality of child cells of the particular cell using the non-overlapping child faces, each child cell formed by connected child faces of the plurality of non-overlapping child faces
wherein a plurality of nodes for the parent face are connected either isotropically or anisotropically for a plurality of child face edges of the non-overlapping child faces, 
wherein a plurality of nodes are connected isotropically or anisotropically for each parent face
wherein a plurality of the child cells of the parent cells are defined using the non-overlapping child faces,
generating, by the at least one data processor, a plurality of non-overlapping child faces for each parent face; generating, by the at least one data processor, a plurality of child cells of the particular cell using the non-overlapping 

each of the generated child cells identified in the data structure with a hierarchy position that indicates that child cell is at a lower hierarchical level than the particular cell
refining, by the at least one processor, the polyhedral mesh until a refinement level is obtained, wherein the refinement includes the identification of the polyhedral cell and the generation of the nonoverlapping child cells.
wherein the identifying the plurality of polyhedral cells, identifying the particular polyhedral cell, extracting, and generating are repeated until a refinement level and/or a minimum cell volume is obtained.


With respect to claim 2, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein the identifying is based on a user input of a selection via a graphical user interface (Patented claim 2).
	With respect to claim 3, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein the identifying is based on marking algorithms performed by the at least one data processor (Patented claim 3).
	With respect to claim 4, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein a plurality of polyhedral cells of the polyhedral mesh 
identifying a mid-face node of the parent face, wherein the mid-edge node and the mid-face node are connected as a child face edge which radially extends from the mid-edge node to the midface node, and wherein the plurality of nodes include the mid-face node, and the mid-edge nodes (Patented claim 4).
	With respect to claim 5, U.S. Patent No. 10,803,661 discloses the method according to claim 4, wherein the mid-face node is defined based on a centroid of the parent face (Patented claim 5).
	With respect to claim 6, U.S. Patent No. 10,803,661 discloses the method according to claim 4, wherein the mid-face node is defined based upon a desired refinement quality (Patented claim 6).
	With respect to claim 7, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein a plurality of polyhedral cells of the polyhedral mesh include a plurality of parent faces with a plurality of edge nodes and a plurality of parent face edges, wherein an edge node is located at an intersection point of two adjacent parent face edges, wherein the plurality of nodes for the parent face are connected anisotropically and wherein the generation of the plurality of non-overlapping child faces comprises:

	With respect to claim 8, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein subsequent to the refining, the plurality of polyhedral cells of the polyhedra mesh are coarsened (Patented claim 8).
	With respect to claim 9, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein the refinement includes repeated identification of polyhedral cells and/or identification of child faces (Patented claim 1, wherein the identifying the plurality of polyhedral cells, identifying the particular polyhedral cell, extracting, and generating are repeated until a refinement level and/or a minimum cell volume is obtained).
	With respect to claim 10, U.S. Patent No. 10,803,661 discloses the method according to claim 1, further comprising:
initiating display, by at least one data processor in a graphical user interface, of the polyhedra mesh; and
initiating rendering, by the at least one data processor in the graphical user interface, of the refined polyhedra mesh having the plurality of child cells (Patented claim 9).

	With respect to claim 12, U.S. Patent No. 10,803,661 discloses the method according to claim 1, wherein the polyhedral mesh is representative of a physical system that exists or is being designed (Patented claim 10).
	With respect to claim 13, U.S. Patent No. 10,803,661 discloses the method according to claim 1, further comprising performing a simulation using the refined polyhedral mesh (Patented claim 11).
	With respect to claim 14, U.S. Patent No. 10,803,661 discloses:
Pending claim 14
U.S. Patent No. 10,803,661 claim 13
A method for mesh modeling, comprising:
A method, implemented by one or more data processors forming part of at least one computing device, for modifying a polyhedral mesh including a number of cells representing a portion of a physical object, the method comprising:
identifying, by at least one data processor, a plurality of parent faces of a hierarchy of polyhedral cells for representing the polyhedral mesh,
identifying, by at least one data processor, a plurality of polyhedral cells within a polyhedra mesh to combine, said combining decreasing a number of cells in the representation of the physical object; extracting, by the at least one data 

identifying, by the at least one data processor, a plurality of child faces for each parent face, wherein a plurality of child cells of non-overlapping child faces are formed by connected child faces of the non-overlapping child faces (plurality of child cells corresponds to two or more), wherein each child cell is identified within a hierarchy position in a data structure;

agglomerating, simultaneously, by the at least one data processor, the plurality of child faces into each respective parent face; agglomerating, by the at least one data processor, the plurality of child cells into the parent cell
wherein the plurality of parent faces are included in a parent cell of the hierarchy, and wherein the plurality of child cells belonging to the parent cell;
identifying, by the at least one data processor, a plurality of child faces for each parent face, wherein a plurality of child cells of non-overlapping child faces are formed by connected child faces of the non-overlapping child faces, wherein each child cell is identified within a hierarchy position in a data structure;
generating, by the at least one data processor, a coarsened polyhedra mesh including the parent cell.

agglomerating, by the at least one data processor, the plurality of child cells into the parent cell; generating, by the at least one data processor, a coarsened polyhedra mesh including the agglomerated plurality of child cells, wherein the polyhedral mesh is coarsened by decreasing the number of 


	With respect to claim 15, U.S. Patent No. 10,803,661 discloses a method according to claim 14, wherein the identifying, extracting, and agglomerating are repeated corresponding to a refinement level (Patented claim 13, wherein the identifying, extracting, and agglomerating are repeated until a refinement level and/or a minimum cell volume is obtained).
	With respect to claim 16, U.S. Patent No. 10,803,661 discloses the method according to claim 14, further comprising: displaying, by at least one data processor in a graphical user interface, the polyhedra mesh; and
rendering, by the at least one data processor in the graphical user interface, a coarsened area of the poiyhedra mesh having the agglomerated plurality of child faces (Patented claim 15).
	With respect to claim 17, U.S. Patent No. 10,803,661 discloses the method of claim 14, wherein the polyhedral mesh is representative of a physical system that exists or is being designed (Patented claim 16).
	With respect to claim 18, U.S. Patent No. 10,803,661 discloses the method of claim 14, further comprising performing a simulation using the coarsened polyhedral mesh (Patented claim 17).

With respect to claim 19, U.S. Patent No. 10,803,661 discloses:
Pending claim 19
U.S. Patent No. 10,803,661 claim 18

A non-transitory computer readable medium containing program instructions for refining a polyhedra mesh including a number of cells representing a portion of a physical object, wherein execution of the program instructions by one or more processors of a computer system causes one or more processors to carry out the steps of:
identifying, by at least one data processor, a polyhedral cell within a polyhedra mesh, the polyhedral cell having a parent face;
identifying, by at least one data processor, a plurality of polyhedral cells within a polyhedra mesh to refine, extracting, by the at least one data processor, for the particular polyhedral cell within the plurality of polyhedral cells, a plurality of parent faces having a plurality of parent face edges
generating, by the at least one data processor, a plurality of non-overlapping child faces for the parent face,
generating, by the at least one data processor, a plurality of non-overlapping child faces for each parent face
wherein a plurality of nodes for the parent face are connected either isotropically or 

wherein a plurality of the child cells of the parent cells are defined using the non-overlapping child faces,
generating, by the at least one data processor, a plurality of non-overlapping child faces for each parent face; generating, by the at least one data processor, a plurality of child cells of the particular cell using the non-overlapping child faces, each child cell being formed by connected child faces of the plurality of non-overlapping child faces
and wherein the parent cell is hierarchically related to the plurality of child cells;
each of the generated child cells being identified in the data structure with a hierarchy position that indicates that child cell is at a lower hierarchical level than the particular cell
refining, by the at least one processor, the polyhedral mesh until a refinement level is obtained, wherein the refinement includes the identifying the polyhedral cell and the generating the non-overlapping child cells.
wherein the identifying the plurality of polyhedral cells, identifying the particular polyhedral cell, extracting, and generating are repeated until a refinement level and/or a minimum cell volume is obtained.



Pending claim 20
U.S. Patent No. 10,803,661 claim 19
A system for mesh modeling, the system comprising:
A system for polyhedra mesh refinement that operates on a polyhedral mesh including a number of cells representing a portion of a physical object, the system comprising:
at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
identifying, by at least one data processor, a polyhedral cell within a polyhedra mesh, the polyhedral cell having a parent face;
identifying, by at least one data processor, a plurality of polyhedral cells within a polyhedra mesh to refine, extracting, by the at least one data processor, for the particular polyhedral cell within the plurality of polyhedral cells, a plurality of parent faces having a plurality of parent face edges
generating, by the at least one data processor, a plurality of non-overlapping child faces for the parent face,
generating, by the at least one data processor, a plurality of non-overlapping child faces for each parent face

wherein a plurality of nodes are connected isotropically or anisotropically for each parent face
wherein a plurality of the child cells of the parent cells are defined using the non-overlapping child faces
generating, by the at least one data processor, a plurality of non-overlapping child faces for each parent face; generating, by the at least one data processor, a plurality of child cells of the particular cell using the non-overlapping child faces, each child cell being formed by connected child faces of the plurality of non-overlapping child faces,
and wherein the parent cell is hierarchically related to the plurality of child cells;
each of the generated child cells being identified in the data structure with a hierarchy position that indicates that child cell is at a lower hierarchical level than the particular cell
refining, by the at least one processor, the polyhedral mesh until a refinement level is obtained, wherein the refinement includes the identification of the 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,453,275 to Schoenmaker et al. for a method of assigning nodes to a hierarchy during generation of a mesh.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/13/21